Citation Nr: 0711345	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  05-31 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran (appellant) served on active duty from August 
1959 to June 1984.  He has appealed a decision from the 
Houston Regional Office (RO), Department of Veterans Affairs 
(VA), denying service e connection for GERD.  He testified in 
February 2006 at a travel Board hearing at San Antonio, 
Texas.  In order to assist the veteran and ensure that all 
pertinent medical records have been obtained, further 
development is necessary before a final decision is reached.  
Accordingly, the appeal is REMANDED to the RO via the VA 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran contends that GERD began with indigestion in 
service, although he never underwent medical testing.  
Service medical records show complaints of nausea and stomach 
cramps in May 1981, and indigestion in January 1982.  The 
veteran testified at the travel Board hearing that he treated 
the symptoms as advised with antacids and by avoiding spicy 
foods until about 1990 when the symptoms worsened and he 
sought treatment from Brooke Army Medical Center.  He also 
said that he had received VA treatment and had been treated 
in recent years from Dr. Leo Edwards, Jr., though the Tri-
Care system.  Records from Dr. Edwards were submitted to the 
Board by the veteran after the hearing.  The records do not 
appear to include a diagnosis of GERD, but do show that his 
prescribed medications included Prevacid, which the veteran 
stated was for acid reflux.  

Medical records of service department and VA treatment after 
service have not been obtained and apparently the RO was 
unaware of such treatment when the claim was being developed.  
The veteran, of course, is entitled to assistance in 
obtaining such records in the possession of the government.  
Thus, the following actions are necessary:  

1.  Records of the veteran's treatment 
since 1990 at Brooke Army Medical Center 
at San Antonio and VA treatment records 
for the same period of time should be 
requested and associated with the claims 
file.  

2.  Upon review, if these records confirm 
that the veteran has GERD or a related 
acid reflux disorder, the veteran should 
be scheduled for a VA examination and 
opinion as to the likelihood the disorder 
is related to service.  

The veteran and his representative should then be provided 
with a supplemental statement of the case, if in order, and 
afforded the usual time for response.  The veteran has the 
right to submit additional evidence and argument on the 
appealed issue.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Charles E. Hogeboom
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



